16-569
     Liu v. Sessions
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A087 403 213

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   18th day of August, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   YING LIU,
14                     Petitioner,
15
16                     v.                                            16-569
17                                                                   NAC
18   JEFFERSON B. SESSIONS, III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Aminat Sabak, Yu & Associates PLLC,
24                                       New York, NY.
25
26   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
27                                       Attorney General; Briena L.
28                                       Strippoli, Senior Litigation
29                                       Counsel; Judith R. O’Sullivan, Trial
30                                       Attorney, Office of Immigration
31                                       Litigation, United States
32                                       Department of Justice, Washington,
33                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Ying Liu, a native and citizen of the People’s

6    Republic of China, seeks review of a January 28, 2016, decision

7    of the BIA, affirming an August 5, 2014, decision of an

8    Immigration Judge (“IJ”) denying Liu’s application for asylum,

9    withholding of removal, and relief under the Convention Against

10   Torture (“CAT”).     In re Ying Liu, No. A087 403 213 (B.I.A. Jan.

11   28, 2016), aff’g No. A087 403 213 (Immig. Ct. N.Y. City Aug.

12   5, 2014).        We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).      We     review   the   agency’s   adverse     credibility

18   determination     for   substantial   evidence.        See   8 U.S.C.

19   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

20   (2d Cir. 2008).

21       For asylum applications like Liu’s, governed by the REAL

22   ID Act, the agency may, “[c]onsidering the totality of the

23   circumstances,” base a credibility finding an applicant’s

                                       2
1    “demeanor, candor, or responsiveness,” and on inconsistencies

2    in an applicant’s statements and evidence, “without regard to

3    whether”       those   inconsistencies          go     “to    the    heart   of   the

4    applicant’s claim.”           8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

5    Lin, 534 F.3d at 163-64.           “We defer . . . to an IJ’s credibility

6    determination unless, from the totality of the circumstances,

7    it is plain that no reasonable fact-finder could make such an

8    adverse credibility ruling.”                  Xiu Xia Lin, 534 F.3d at 167.

9    Substantial        evidence     supports         the     adverse       credibility

10   determination.

11        I.     Religious-Based Persecution

12             The crux of Liu’s religious-based persecution claim is that

13   she fears persecution because, on one occasion, she was caught

14   distributing religious flyers and, as a result, the police

15   wanted       to   arrest    her.         The     IJ    reasonably       relied     on

16   inconsistencies between Liu’s credible fear interview and her

17   application and testimony.              See 8 U.S.C. § 1158(b)(1)(B)(iii).

18   The inconsistencies are reflected in the record and concern the

19   contents of the flyers, Liu’s family members’ participation in

20   the distribution of flyers, and her interaction with the police

21   in    the     immediate    aftermath       of    the    incident.        8   U.S.C.

22   § 1158(b)(1)(B)(iii).              To   the     extent       Liu    challenges    the

23   reliability of the credible fear interview, we need not reach

                                               3
1    her unexhausted challenge.          See Lin Zhong v. U.S. Dep’t of

2    Justice, 480 F.3d 104, 122 (2d Cir. 2007).             Regardless, the

3    interview record is sufficiently reliable: it sets out the

4    questions and responses, was conducted in a language Liu

5    requested, and the questions were designed to elicit an asylum

6    claim.   See Ming Zhang v. Holder, 585 F.3d 715, 724-25 (2d Cir.

7    2009).       The   agency   was   not    compelled   to   credit   Liu’s

8    explanations that she forgot or did not know.             See Majidi v.

9    Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).                 Because these

10   inconsistencies go directly to the reason Liu allegedly fled

11   China, they provide substantial evidence for the adverse

12   credibility determination.          See Xian Tuan Ye v. Dep’t of

13   Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006).

14        The adverse credibility determination is bolstered by the

15   agency’s findings regarding demeanor and corroboration.              We

16   defer to the demeanor finding, particularly given the evidence

17   of   Liu’s    difficulty     answering     questions      or   providing

18   explanations for inconsistencies.          Majidi, 430 F.3d at 81 n.1;

19   Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

20   2006).   Moreover, Liu failed to call either her husband or

21   brothers to testify to confirm either past events or her

22   practice of Christianity.         See Biao Yang v. Gonzales, 496 F.3d
23   268, 273 (2d Cir. 2007); Yan Juan Chen v. Holder, 658 F.3d 246,

                                          4
1    253 (2d Cir. 2011).

2      II. Forced Abortion

3           The adverse credibility determination extends to Liu’s

4    claim that she suffered a forced abortion under China’s family

5    planning policy.     See Siewe v. Gonzales, 480 F.3d 160, 170 (2d

6    Cir. 2007).     And it is independently supported given the lack

7    of detail and reliable corroboration.       As the agency concluded,

8    Liu’s testimony regarding the abortion lacked detail.      8 U.S.C.

9    § 1158(b)(1)(B)(iii); Jin Shui Qiu v. Ashcroft, 329 F.3d 140,

10   152 (2d Cir. 2003), overruled in part on other grounds by Shi

11   Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 305 (2d Cir.

12   2007).    And her evidence—an abortion certificate and a letter

13   from     her   father—were   insufficient    to   rehabilitate   her

14   credibility: Liu could not explain how she came to possess the

15   certificate and her father’s letter was more detailed than Liu’s

16   own testimony.     See Biao Yang, 496 F.3d at 273; Y.C. v. Holder,

17   741 F.3d 324, 334 (2d Cir. 2013) (deferring to weight IJ gave

18   to evidence).       Nor did the IJ err in requiring evidence

19   corroborating Liu’s forced abortion, such as Liu’s husband’s

20   testimony.     8 U.S.C. § 1158(b)(1)(B)(ii); Yan Juan Chen, 658
21 F.3d at 253.

22          Given the multiple inconsistencies, the demeanor finding,

23   and the lack of reliable corroborating evidence, the totality

                                       5
1    of   the   circumstances   supports   the   adverse   credibility

2    determination.    Xiu Xia Lin, 534 F.3d at 167.       The adverse

3    credibility    determination    is    dispositive     of   asylum,

4    withholding of removal, and CAT relief because all three forms

5    of relief are based on the same factual predicates.        Paul v.

6    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

7         For the foregoing reasons, the petition for review is

8    DENIED.

 9                                  FOR THE COURT:
10                                  Catherine O’Hagan Wolfe, Clerk




                                     6